                   IN THE UNITED STATES MAGISTRATE COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 UNITED STATES OF AMERICA,                     PO 18-5054-BLG-TJC

              Plaintiff,                       Violation No. 6610155
                                               Location Code: M14
        vs.
                                               ORDER
 CLEMENT L. CUMMINS,

              Defendant.

        Upon review of the docket and good cause appearing,

        IT IS HEREBY ORDERED that the payment received on October 13, 2018,

shall be accepted as payment in full for the Forfeiture Amount and Processing Fee

associated with Violation No. 6610155 issued to Clement L. Cummins on July 28,

2018.

         IT IS FURTHER ORDERED that the Violation Notice is deemed fully

adjudicated and the warrant issued on October 3, 2018 for Clement L. Cummins

regarding Violation No. 6610155 shall be QUASHED.

        The Clerk of Court is directed to notify the U.S. Marshals Service of this

Order immediately.

DATED this 15th day of October, 2018.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge

                                           1
